Exhibit 10.1

 

AMENDMENT NUMBER ONE TO

SYNOVUS FINANCIAL CORP./TOTAL SYSTEM SERVICES, INC.

DEFERRED COMPENSATION PLAN

 

THIS Amendment to the Synovus Financial Corp./Total System Services, Inc.
Deferred Compensation Plan (“Plan”) is adopted by Synovus Financial Corp.,
effective as of July 8, 2005.

 

1.

 

A new paragraph “G” is added to Section V of the Plan, as follows:

 

“G.         Plan Mergers. From time to time, other non-qualified deferred
compensation plans may be merged into the Plan. All Accounts resulting from such
merged plans will be 100% vested as of the date of merger. A list of merged
plans, together with any special terms and conditions adopted in connection with
the merger, is attached to the Plan as Exhibit “A.”

 

2.

 

A new Exhibit “A” is added to the end of the Plan, as follows:

 

Exhibit “A”

 

Merged Plans

 

Plan’s Name

 

Date of Merger

 

Terms and Conditions

Vital Processing Services, LLC
Deferred Retention Compensation Plan

 

July 8, 2005

 

New distribution elections permit-
ted until 7/31/05 for participants
who have not separated from service (separated participants Stephen Swope will
be paid in a lump sum in August of 2005 and Glen Hunter will be paid in May of
2006). New distribution elections may be made for 1-15 years and on annual or
monthly basis; other distribution provisions governed by Synovus Plan.
Contribution elections grandfathered (including elections for percentages and
specific dollar amounts) so long as compliant with Internal Revenue Code Section
409A.

 

 

 

 

 

 

 

 

 



 

 

3.

 

Except as amended herein, the Plan shall continue in full force and effect.

 

IN WITNESS WHEREOF, this amendment is hereby adopted as of the date indicated
above.

 

 

Synovus Financial Corp.

 

 

By:

/s/Steven C. Evans

 

Name:

Steven C. Evans

 

Title: Senior Vice President

 

Date: July 8, 2005

 

 

 

 

 